DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13-16 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116288 in view of Yoon et al., [US 2008/0303396].  WO`288 teaches of a device (fig. 2) for fixing a drawer (3) on a rail (7) of a pullout guide (4), comprising: a clamping mechanism (shown in figs. 3 & 9 for instance), which comprises a housing (10, 20’) having a receptacle (viewed as a receiving space within the housing), into which an oblong retaining part (50) is insertable to fix the retaining part on the housing (shown), and at least two movable clamping bodies (30) disposed in the receptacle (fig. 9), the at least two movable clamping bodies pressing on one side on the retaining part (as shown, they each press on a respective side) and on an opposing side on a support wall (viewed as the chamfered inlet walls, from which each one presses on a respective support wall), the support wall being aligned inclined in relation to an insertion direction of the retaining part (note slope as shown in figs. 3 & 9 for instance).  WO`288 teaches applicant’s basic inventive claimed device as outlined {mapped} above; but does not appear to show the incorporation of a spring to pre-tension the movable clamping bodies in a clamping position {it is noted that the cited art does not reference a spring element, but an argument can be made that without some sort of biasing means within the housing, the bodies would not remain situated within the cavity and ready to accept the retaining part}.  As to this feature, Yoon is cited as an evidence reference for the known technique of employing a spring (24) in order to pre-tension movable clamping bodies (25, 26) in a clamping position with regards to a rail of a pullout guide (fig. 3).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of WO`288 so as to include a biasing spring technique as taught by Yoon because this arrangement would enhance the versatility of WO`288’s device by providing a clearly defined means by which the circular bodies are spatially maintained within the housing and biased towards an entry opening in order to readily accept an end of the retaining part as it moves toward the housing along a parallel direction of the slide rail.  Regarding Claim 2, as modified, an angle between the retaining part and the support wall is less than a permissible friction angle in dependence on utilized materials of the retaining part, the movable clamping body, and the support wall (note the angle as outlined in the fig. 3 depiction for instance).  Regarding Claim 3, as modified, the movable clamping bodies comprise at least two rotatable clamping bodies (two are depicted in fig. 9), and wherein the retaining part is insertable between the at least two rotatable clamping bodies, which are each supported by a support wall (inlet wall) on a side facing away from the retaining part (shown).  Regarding Claim 4, as modified, two support walls (opposing inlet walls) are provided, which spread out in a wedge shape in the insertion direction (shown).  Regarding Claim 5, as modified, an angle between the insertion direction of the retaining part and the support wall is between 1 and 20 degrees (shown).  Regarding Claim 7, as modified, the support walls are integrally formed with the housing (shown).  Regarding Claim 8, as modified, the clamping bodies are formed as balls.  Regarding Claim 9, as modified, the retaining part is formed as a web (web of guide rail).  Regarding Claim 10, as modified, a slotted opening (tapered opening (14)) for inserting the retaining part is formed on the housing.  Regarding Claim 13, as modified, the housing is arranged on the drawer (3) via a running rail (7) of the pullout guide and the retaining part is arranged on a guide rail (5) of the pullout guide.  Regarding Claim 14, as modified, a clamped connection can be canceled out by a relative movement between the clamping bodies and the retaining body transversely to the insertion direction of the retaining part.  Regarding Claim 15, as modified, the housing comprises an opening (tapered opening (14)) for the retaining part, into which the retaining part is insertable in the insertion direction and is extendable transversely to the insertion direction.  Regarding Claim 16, as modified, the housing is held on an adjustment unit (18, 21) to be able to fix the drawer adjustably in relation to the rail in at least one direction.  Regarding Claim 21, as modified, a piece of furniture (1) having at least one drawer (3), which is held movably via at least one pullout guide (4), and is fixed in a clamping manner on a rail (7) of the pullout guide via the device (fig. 3).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO`288 and Yoon et al., and further in view of Huang [US 2014/0314347].  WO`288 as modified, teaches applicant’s basic inventive claimed device as outlined {mapped} above, but does not show the incorporation of an additional adjustment unit in order to make adjustments in two planes, and does not show an unlocking element.  As to these features, Huang is cited as an evidence reference for the known teaching of a coupling device used along a sliding rail assembly in an analogous art.  Huang discloses the use of a first adjustment means (6) in order to enact a vertical adjustment of a drawer relative to a rail, where a wedge-shaped adjustment element (5) is provided for the vertical adjustment; a second adjustment means (3) in order to enact a lateral adjustment of the drawer relative to the rail; and an unlocking element (15) by means of which a retaining part (part of the rail) is unlocked.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to include an additional adjustment means while further modifying the vertical adjustment in order to accommodate a wedge-shaped adjustment element in view of Huang’s teaching because this arrangement would enhance the versatility of WO`288’s device by allowing for both vertical and lateral adjustment of the drawer relative to the rail thereby increasing the amount and type of adjustment that can be performed, while the addition of the unlocking element would allow for a quick and easy way to uncouple the device from the hardware thereby saving a user time and frustration that can be brought about by a cumbersome coupling assembly.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments to not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
September 30, 2021

/James O Hansen/Primary Examiner, Art Unit 3637